Citation Nr: 0307299	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  02-08 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to an increase rating for asbestosis, presently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision by the RO in 
Huntington, West Virginia, which confirmed and continued a 10 
percent rating for asbestosis.  


REMAND

In his Statement in Support of Claim received in July 2001, 
the veteran indicated that he wanted a hearing before a 
Veterans Law Judge at the RO (i.e. a Travel Board hearing).  
However, in his substantive appeal, received in July 2002, he 
indicated that he did not desire a Travel Board hearing.  
Received in April 2003 was the veteran's renewed request for 
a Travel Board hearing.  Such a hearing must be scheduled by 
the RO.  38 U.S.C.A. § 7107 (West Supp. 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2002).  

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




